Case 2:20-cv-08030-SDW-LDW Document 47-2 Filed 11/10/20 Page 1 of 4 PageID: 596



 KRAEMER BURNS, P.A.
 David L. Menzel, Esq.
 675 Morris Avenue
 Springfield, NJ 07081
 Tel #: 973-912-8700/Fax #: 973-912-8602
 dmenzel@kraemerburns.com
 Attorneys for Defendants, Cool Clouds Distribution, Inc., Umais Abubaker
 and Shahid Shaikh


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 RUTH LARA, individually and as Guardian           CASE NO. 2:20-cv-08030-SDW-LDW
 of her minor child J.S., on behalf of
 themselves and on behalf of those similarly
 situated,
                                                         DECLARATION OF
                              Plaintiffs,           UMAIS ABUBAKER IN SUPPORT
                                                      OF MOTION TO DISMISS
 v.

 PUFF BAR, NICK MINAS, PATRICK
 BELTRAN, COOL CLOUDS DISTRIBUTION,
 INC., UMAIS ABUBAKER and SHAHID
 SHAIKH,

                             Defendants.



           UMAIS ABUBAKER, of full age, being duly deposed according to law, declares

 as follows:

           1.    I am a defendant in the above captioned matter. I am fully familiar with

 the facts recited herein.

           2.    I am a resident of the State of California, residing at 854 N. Stanley Ave.,

 Los Angeles.

           3.    I have never transacted any business whatsoever in the State of New

 Jersey.
Case 2:20-cv-08030-SDW-LDW Document 47-2 Filed 11/10/20 Page 2 of 4 PageID: 597



        4.     I own no property in the State of New Jersey.          I have never leased

 property in the State of New Jersey. I have no bank accounts in the State of New Jersey.

 I have no postal boxes in the State of New Jersey. I have no agents or employees in the

 State of New Jersey. I have never been in the State of New Jersey.

        5.     I have no interest in and no personal relationship with the defendant, Puff

 Bar, a California corporation.

        6.     I am the former sole shareholder of the defendant, Cool Clouds

 Distribution, Inc. (“Cool Clouds”), and served as its Chief Executive Officer.

        7.     At one time, Cool Clouds was one of 24 importers and distributors of the

 Puff Bar brand products.

        8.     I participated in the development and branding of the Puff Bar product.

        9.     Puff Bar products are manufactured in China.

        10.    In California, Cool Clouds began importing and distributing Puff Bar

 branded products in or about August 2019. Cool Clouds ceased operations in February

 of 2020.

        11.    Cool Clouds has never engaged in retail sales.

        12.    Cool Clouds, when it was an operating company, sold Puff Bar branded

 products to upstream wholesalers, who in turn sold products to downstream

 wholesalers or retailers.

        13.    Cool Clouds sold Puff Bar brand products to 164 upstream distributors,

 located in the United States. None of Cool Clouds’ distributors were located in the State

 of New Jersey. Cool Clouds never sold products in the State of New Jersey.

        14.    Cool Clouds has no relationship with the defendant, Puff Bar, the

 California corporation, other than at one point, Puff Bar, the corporation, was a

 wholesale customer of Cool Clouds.


                                             2
Case 2:20-cv-08030-SDW-LDW Document 47-2 Filed 11/10/20 Page 3 of 4 PageID: 598



          15.   Cool Clouds has no interest in any of the upstream wholesalers to whom

 it sold products. Cool Clouds has no control over to whom or where its wholesale

 customers sold products.

          16.   Cool Clouds did not sell products via the internet.

          17.   Cool Clouds has never sold products to anyone in New Jersey.

          18.   Cool Clouds has never advertised products in New Jersey.

          19.   Cool Clouds has never advertised products in social media, in printed

 media, or via the internet.

          20.   The only advertising Cool Clouds ever did of Puff Bar brand products was

 point of sale displays when it began selling products in August of 2019.

          21.   Cool Clouds never sent point of sale displays to New Jersey. It provided

 the point of sales displays to its wholesale customers.

          22.   Cool Clouds has no knowledge of whether Puff Bar branded products

 allegedly consumed by the minor, J.S., were imported by it, or one of the 23 other

 importers/distributors, or was a counterfeit product.

          23.   Cool Clouds owns no property in New Jersey. It leases no property in

 New Jersey. It has no employees in New Jersey. It has no office in New Jersey. It has

 no bank accounts in New Jersey. It has no agents in the State of New Jersey. It has no

 post office boxes in the State of New Jersey.

          24.   Cool Clouds’ only place of business was 316 E. 4th Street, Los Angeles CA

 90013.

          25.   Cool Clouds never had more than 4 employees, all of whom worked from

 the Los Angeles facility.

          26.   When Cool Clouds was an operating company, it stored imported Puff

 Brand products at 316 E Fourth Street, Los Angeles CA 90013 from where it shipped


                                                 3
Case 2:20-cv-08030-SDW-LDW Document 47-2 Filed 11/10/20 Page 4 of 4 PageID: 599



 products to its upstream, wholesale customers.

       27.    It would be a substantial hardship for me and Cool Clouds to have to

 defend this action in New Jersey.

       I declare and affirm under the penalties of perjury of the Law of the United

 States that the foregoing statements made by me are true and correct of my own

 personal knowledge.




                                        ____________________________________
                  9 2020
 DATED: November ___,                         UMAIS ABUBAKER




                                           4
